Exhibit 10.2

 

LOGO [g714959dsp000010.jpg]                                  

35 West Wacker Drive

Chicago, Illinois 60601

www.rrd.com

[            ], 20[    ]

[INSERT CONTACT INFORMATION]

Dear [INSERT]:

We are very pleased to make an offer of employment as [INSERT TITLE] for R.R.
Donnelley & Sons Company (referred to herein as the Company). Your anticipated
start date is [INSERT DATE], subject to our receipt of satisfactory background
check, drug screen results and reference checks. You will be reporting to
[INSERT NAME, TITLE] in the [INSERT DEPT] department at the [INSERT LOCATION]
location. We are excited about the contributions we believe you can make and
look forward to working with you.

This letter outlines the details of our offer. This offer will remain valid
until and through [INSERT DATE], unless earlier revoked by the Company, and is
subject to the preconditions stated below. This letter supersedes any prior
representations or agreements, whether oral or written, and may be modified only
by written agreement between you and the Company.

 

1.

Compensation Package:

 

  •  

Base Salary: Base salary at a semi-monthly rate of $[INSERT] (USD) ($[INSERT]
annually] payable in accordance with the Company’s standard payroll practices.

 

  •  

Bonus: Participation in our Annual Incentive Plan (“AIP”) according to its
terms, as amended from time to time at the sole discretion of the Company.
Initially, your target annual bonus will be [INSERT]% of your base salary if all
Company, Business Unit and individual performance targets are met. Your bonus
under the AIP will be prorated for your first year of employment.

 

  •  

Equity: You will be eligible to receive equity grants at amounts that are
similar to other employees at your level in the organization. Initially, we
expect the grant date value of your annual equity grants to average [INSERT]% of
your base salary. Your first eligibility for an annual equity grant will be Q1
201[], when grants are made to all eligible employees in the Company.

 

2.

Benefits:

 

  •  

Vacation: You will be eligible for [INSERT] days of annual vacation plus time
for sick occurrences. Vacation days will be pro-rated for the number of months
remaining in the calendar year in which you are first eligible for vacation.

 

  •  

Benefits: You will be eligible to participate in the employee benefit plans and
programs generally applicable to Company employees. Please note that the Company
has the continuing right to make changes to (including the cessation of) these
plans and programs at any time.

 

  •  

Car Allowance: You will receive a car allowance in the amount of $1,400 per
month, provided that the Company has the continuing right to make changes to
(including the cessation of) this car allowance at any time.



--------------------------------------------------------------------------------

  •  

Financial Planning, Supplemental Life and Disability: You will be entitled to a
Financial Planning allowance of up to $12,000, and Supplemental Executive Life
and Supplemental Executive Disability Insurance, provided that the Company has
the continuing right to make changes to (including the cessation of) the
allowance and Insurance at any time.

 

  •  

Executive Physical: You will be eligible to participate in the annual Executive
Physical program.

 

  •  

Senior Leadership Separation Pay Plan: You will be eligible for the RR Donnelley
Senior Leadership Separation Pay Plan (the “SLSPP”). If your “Termination of
Employment” (as such term is defined in the SLSPP) with the Company constitutes
a “Qualifying Termination” under the SLSPP (which generally is defined as a
Termination of Employment initiated by the Company without “Cause,” or by you
for “Good Reason,” in each case as defined in the SLSPP), and you otherwise
satisfy the terms and conditions of the SLSPP, including that you execute a
general release and separation agreement (in each case, in a form determined by
the Company), you will be eligible for “Severance Benefits” under, and subject
to, the terms of the SLSPP. By signing this letter, you hereby waive any and all
rights to any “Benefits” or “Separation Pay” under the RR Donnelley Separation
Pay Plan or any prior agreement entered into between you and the Company.

3. Employment Relationship: It is agreed and understood that your employment
with the Company is to be at will, which means that either you or Company may
terminate the employment relationship at any time, with or without cause, and
with or without notice to the other. You have read and understand this paragraph
in making the decision to leave the employment of your present employer and to
forego other job opportunities, if applicable.

 

4.

Representations: You hereby make the following representations:

 

  •  

You are under no contractual or other restrictions which would prevent you from
accepting employment with us or working with or calling on any of our customers
and did not engage in any conduct that would have otherwise violated your duties
and obligations to any prior employer. We have advised you that we would not
consider employing you if there were any legal restrictions which would prevent
you from accepting such employment, working with or calling on our customers, or
us from offering such employment; and

 

  •  

You (a) have complied with the policies of all prior employers regarding the
return of all relevant materials and property, (b) will not bring any current or
prior employer’s confidential or trade secret information with you, (c) will not
disclose any such information to any Company employee or agent; (d) will
continue to comply with any ongoing obligations to your previous employers with
respect to any confidential information or trade secrets to which you had access
during the course of your prior employment; and (e) will continue to comply with
any restrictions that may apply to you regarding the recruitment of employees of
your former employers.

 

5.

Preconditions: This offer is contingent upon your satisfaction of the following
preconditions:

 

  •  

Drug Screen, Background and Reference Checks – You must submit to a drug screen,
background check and reference checks, results of which must be satisfactory to
the Company. This offer of employment is contingent upon the results of the drug
screen, background check and reference checks. In order to begin employment with
the Company, your drug test needs to be completed prior to your start date and
the results must be reported back to Human Resources.



--------------------------------------------------------------------------------

An e-mail from our partner, Orange Tree Employment Screening (OTES), will be
sent to you with drug testing information. Within the body of the e-mail, you
will find information on the clinic where you are to complete your test. There
will be a confirmation number in the body of the e-mail and an attached
electronic donor registration form. Please bring either the confirmation number
or the attached form to the clinic. This information is what will allow you to
submit to the drug test. The drug test form does expire, so you must submit to a
test prior to the expiration date listed in the e-mail. You must bring a photo
ID with you to the clinic to submit to a drug screen.

RR Donnelley also partners with OTES for background check services. If OTES
needs additional information to verify employment or education they will reach
out to you directly to obtain this information. If contacted, you must respond
immediately to this request.

 

  •  

Employment Eligibility – The Company participates in the E-Verify program
administered by the Social Security Administration, Department of Homeland
Security, and US Citizenship and Immigration Service. Participation in this
program helps the Company confirm employment eligibility for all new hires,
rehires and reinstatements. On or prior to your start date, you must go online
to www.newi9.com and complete Section 1 of the electronic I-9 form. If you don’t
have access to the Internet, you can complete Section 1 at your worksite on your
start date.

Important: Select Location Code 4L8 from the dropdown menu in Step 3.

 

  •  

Within three (3) business days of the date employment begins, you must provide
original documentation that establishes your personal identity and right to work
in the United States. If you are authorized to work, but are unable to present
the required document(s) within three (3) business days, you must present a
receipt for the application of the document(s) within three (3) business days
and the actual original document(s) within ninety (90) days.

 

  •  

Other – You must complete all required new-hire materials through our SilkRoad
Onboarding electronic on-boarding system. You will be receiving a welcome email
from the SilkRoad Onboarding site, please keep that email as it will have your
user id and password attached. The Company will not be responsible for
reimbursing you for any relocation or other expenses, and will not otherwise be
liable to you, if you do not satisfy the foregoing preconditions.

6. Change in Control Benefits: If you experience a “Qualifying Termination”
under the SLSPP and such termination occurs within a two-year period following a
“Change in Control,” as defined in your Change in Control Agreement, the form
and amount of your Severance Benefits under the SLSPP will be determined by the
applicable provisions in your Change in Control Agreement with the Company.



--------------------------------------------------------------------------------

You understand and acknowledge that as a condition of, and in consideration of,
your offer of employment in a position of special trust and confidence that
involves access to Confidential Information and important business
relationships, the compensation and additional benefits described herein,
constitutes adequate consideration in exchange for your agreement to the
restrictive covenants and the other terms and conditions in this letter, the
SLSPP, and your Change in Control Agreement.

7. Noncompetition Obligation and Payment:

 

  a.

Noncompetition: In consideration of the covenants and agreements of the Company
herein contained, the positions of trust and confidence you occupy and have
occupied with the Company and/or its affiliates and the information of a highly
sensitive and confidential nature obtained as a result of such positions, you
agree that, from the date of your Termination of Employment for any reason,
including a Termination of Employment initiated by the Company with or without
Cause, and for, as determined by the Company in its sole discretion, twelve
(12) or eighteen (18) months thereafter (such 12- or 18-month period, as
determined by the Company in its sole discretion, the “Noncompetition Period”),
you will not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer or
director of an entity, or in any other individual or representative capacity,
worldwide, engage in any business that is competitive with the business of the
Company or any of its affiliates. You may, however, own stock or the rights to
own stock in a company engaged in the business described in the immediately
preceding sentence that is publicly owned and regularly traded on any national
exchange or in the over-the-counter market, so long as the combined value of
your holdings of stock and rights to own stock of such company do not exceed the
lesser of (i) 1% of the capital stock entitled to vote in the election of
directors (or similar applicable governing body), or (ii) your W-2 wages from
the Company and its affiliates for the most recently completed calendar year.

 

  b.

Discretionary Waiver of Noncompetition Obligation by the Company: You agree that
the Company will have the unilateral right to waive your noncompetition
obligations under Section 5(a) of this letter and that such waiver will relieve
the Company of any obligation to provide you with a “Noncompetition Severance
Benefit” as described in Section 5(c) of this letter. Unless the Company
notifies you of its decision not to waive your noncompetition obligations under
Section 5(a) of this letter within 5 (five) business days after the date of your
Termination of Employment, the Company will be deemed to have elected to relieve
you of your noncompetition obligations under Section 5(a) of this letter.

 

  c.

Noncompetition Severance Benefit. If (1) you have a Termination of Employment
with the Company and its affiliates, (2) such Termination of Employment is
either not a “Qualifying Termination” (as such term is defined in the SLSPP) or
is a “Qualifying Termination” (as such term is defined in the SLSPP) but you do
not satisfy the condition set forth in Section 2.1(c) of the SLSPP to receive a
Severance Benefit under the SLSPP based on a “Qualifying Termination,” and
(3) the Company notifies you of its decision not to waive your noncompetition
obligations under Section 5(a) of this letter pursuant to Section 5(b) of this
letter and whether the Noncompetition Period will be for twelve (12) or eighteen
(18) months, then the Company will pay you a “Noncompetition Severance Benefit.”
For purposes of this Section 5(c), the “Noncompetition Severance Benefit” will
be a total amount equal to twelve (12) months (if your Noncompetition Period is
twelve (12) months) or eighteen (18) months



--------------------------------------------------------------------------------

  (if your Noncompetition Period is eighteen (18) months) of your Total Monthly
Compensation. Total Monthly Compensation means the sum of (i) your annual rate
of base salary and (ii) your annual target bonus opportunity for one year, in
each case, as of your Effective Date of Termination, divided by 12. The
Noncompetition Severance Benefit will be payable in equal periodic installment
payments over twelve (12) or eighteen (18) months, as applicable, in accordance
with the Company’s regular payroll practices, beginning on the first practicable
paydate following the date of your Termination of Employment; provided, however,
that if any of these payments would otherwise be made to you on or after
March 15 of the calendar year immediately following the calendar year during
which your Termination of Employment occurs, the aggregate amount of any amounts
remaining to be paid to you on the regular paydate immediately preceding such
March 15, will be paid, in the form of a lump sum on such immediately preceding
paydate. You further acknowledge and agree that the maximum potential financial
obligation of the Company under this Section 5(c) is twelve (12) or eighteen
(18) months, as applicable, of your Total Monthly Compensation in effect
immediately before the date of your Termination of Employment. The
Noncompetition Severance Benefit will be subject to all applicable taxes and
withholdings. The payment to which you may be entitled pursuant to this
Section 5(c) constitutes a “Noncompetition Severance Benefit” under the terms
of, and as defined in, the SLSPP, and is subject to the limits set forth therein
and the other provisions thereof. Except as set forth in this Section 5(c), no
other amount will be payable under the SLSPP. Any dispute regarding the SLSPP,
including this Noncompetition Severance Benefit and your eligibility therefor,
will be determined under the terms of the SLSPP (including its claims and
appeals procedures). You and the Company agree that the Company will not provide
you with a “Noncompetition Severance Benefit” as described in Section 5(c) of
this letter if the Company, in its sole discretion, waives your noncompetition
obligations under Section 5(a) of this letter.

If you have any questions or need any assistance in your transition to RR
Donnelley, please contact Sheila Rutt directly.

 

Best Regards,   RR Donnelley   Agreed to and accepted by:  

 

[INSERT NAME]   Date                